Case 1:13-cr-20334-CMA Document 251 Entered on FLSD Docket 07/14/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 13-20334-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  BOBBY JENKINS,

        Defendant.
  _______________________________/

                                               ORDER

         THIS CAUSE came before the Court on Defendant’s Motion to Seal [ECF No. 250],

  filed on July 14, 2020. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is GRANTED. Defendant’s medical

  records may be filed under seal and shall remain sealed until July 14, 2021. This Order shall not

  be filed under seal.

         DONE AND ORDERED in Miami, Florida, this 14th day of July, 2020.




                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
